                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

JAMES ALTON GRIFFIN,

       Plaintiff,

v.                                                         Case No: 6:18-cv-378-Orl-31TBS

LOWE’S HOME CENTERS LLC, LG
SOURCING, INC. and NEXGRILL
INDUSTRIES, INC.,

       Defendants.


                                          ORDER

       This case comes before the Court without a hearing on Defendants’ Motion for

Reconsideration of the Denial of its Prior Motion to Extend Scheduling Deadlines and

Second Motion for Extension of Certain Deadlines (Doc. 43). Plaintiff opposes the motion

(Doc. 56).

       Plaintiff James Alton Griffin alleges that he was seriously injured when the Perfect

Flame® gas grill he was using exploded (Doc. 2). He brings this lawsuit against

Defendants Lowe’s Companies, Inc., LG Sourcing, Inc., and Nexgrill Industries, Inc. for

their roles in designing, manufacturing, supplying, marketing and selling the grill in

question (Id.). Defendants deny liability (Docs. 21-23).

       This Court entered its standard Related Case Order and Track Two Notice on

March 20, 2018 which required counsel to meet, confer, and file a case management

report containing suggested dates for the completion of material events (Doc. 10). The

parties complied and proposed, inter alia, the following deadlines:

               Disclosure of Expert Reports by Plaintiff         March 6, 2019
                Disclosure of Expert Reports by Defendant                 April 5, 2019

                Discovery Deadline                                        May 6, 2019

                Dispositive Motions                                       June 4, 2019

                Daubert Motions                                           July 1, 2019

                Trial during the term beginning November 4, 2019

(Doc. 25 at 1-2). Whether the parties realized it at the time, this is an aggressive schedule

which does not leave room for unexpected events which require a change in plans. Still,

this is what the parties agreed on and proposed and what the Court incorporated into its

Case Management and Scheduling Order (Doc. 26 at 1-2).

        Plaintiff made his expert disclosures on March 6, 2019 (Doc. 41-1), and on April

11, 2019, defense counsel requested dates to depose the experts (Doc. 40 at 3).

Plaintiff’s lawyer advised that the experts were not available for deposition before the

discovery deadline, but that he was willing to seek a joint extension so that both parties

could take additional depositions (Doc. 40-4 at 6). Defendants countered that the parties

should seek a 90 extension of all deadlines including the trial date (Id., at 5). The parties

did not reach agreement, and Defendants filed their motion to extend the scheduling

deadlines and to continue the trial 1 (Doc. 40). Plaintiff opposed the motion, arguing that

no extension should be granted or, alternatively, that only the discovery deadline should

be extended, and for no more than 30 days, for the sole purpose of allowing Defendants

to depose Plaintiff’s experts (Doc. 41 at 5). The Court denied the motion because

Defendants had not shown diligence in pursuing discovery, and because no manifest



         1 The same lawyer filed motions for extension of time to answer or respond (Docs. 7-8), a motion

for extension of time to respond to a motion for remand (Doc. 28), a motion to extend time to respond to
discovery (Doc. 33), he joined in a motion to extend the mediation deadline (Doc. 36), he filed a motion to
extend scheduling deadlines and continue the trial (Doc. 40), and the instant motion.



                                                    -2-
injustice would result if Defendants had to cross-examine Plaintiff’s experts at trial without

the benefit of depositions (Doc. 42 at 3). Defendants seek reconsideration of this Order,

and that the Court extend the discovery deadline and the deadline for filing Daubert

motions (Doc. 56).

       The rules do not specifically provide for the filing of a motion for reconsideration,

but it is generally understood that FED. R. CIV. P. 59(e) encompasses motions for

reconsideration. 11 Charles Alan Wright et al., Federal Practice & Procedure § 2810.1 (3d

ed. 2017); Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991), cert.

denied, 506 U.S. 828 (1992). Reconsideration of a court's order is an extraordinary

remedy and a power to be “used sparingly.” United States ex rel. Mastej v. Health Mgmt.

Assocs., Inc., 869 F. Supp. 2d 1336, 1348 (M.D. Fla. 2012). “Appropriate circumstances

for reconsideration include situations in which the Court has obviously misapprehended a

party’s position, the facts, or mistakenly has decided an issue not presented for

determination.” U.S. v. Halifax Hosp. Medical Center, No. 6:09-cv-1002-Orl-31TBS, 2013

WL 6284765, at *1 (M.D. Fla. Dec. 4, 2013). Reconsideration is also warranted based

upon: “(1) an intervening change in controlling law; (2) the availability of new evidence;

and (3) the need to correct clear error or manifest injustice.” McGuire v. Ryland Grp., Inc.,

497 F. Supp. 2d 1356, 1358 (M.D. Fla. 2007).

       “A motion for reconsideration must demonstrate why the court should reconsider

its prior decision and ‘set forth facts or law of a strongly convincing nature to induce the

court to reverse its prior decision.’” Florida College of Osteopathic Med., Inc. v. Dean

Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998). Parties cannot use a

motion for reconsideration to ask a district court to “relitigate old matters, raise

arguments, or present evidence that could have been raised prior to the entry of



                                              -3-
judgment.” Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009)

(quoting Michael Linet, Inc. v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)).

       The party moving for reconsideration must present “facts or law of a strongly

convincing nature to induce the court to reverse its prior decision.” McGuire, 497 F. Supp.

2d at 1358 (internal quotations omitted). “This ordinarily requires a showing of clear and

obvious error where the interests of justice demand correction.” Id. (internal quotations

omitted). “A party who fails to present its strongest case in the first instance generally has

no right to raise new theories or arguments in a motion for reconsideration.” Id. (internal

quotations omitted). “To avoid repetitive arguments on issues already considered fully by

the court, rules governing reargument are narrowly construed and strictly applied.”

Capitol Body Shop, Case No. 6:14-cv-6000-Orl-31TBS, Doc. 129 at 3 (citing St. Paul Fire

& Marine Ins. Co. v. Heath Fielding Ins. Broking Ltd., 976 F. Supp. 198, 201-02 (S.D.N.Y.

1996)).

       Defendants argues that reconsideration is appropriate because of: (1) defense

counsel’s busy schedule; (2) defense counsel was focused on working with the defense

experts; (3) defense counsel’s wife’s ill health; (4) Plaintiff’s counsel did not make a good

faith effort to reach agreement to extend the discovery deadline; and (5) the possible

need to file Daubert challenges to Plaintiff’s experts (Doc. 43, ¶¶ 2, 6 and at 5-6). This is

not sufficient to satisfy Defendants’ burden. There is nothing in the motion for

reconsideration that was not or could not have been included in the original motion for an

extension of time. Accordingly, the motion for reconsideration is DENIED.

       The motion for reconsideration includes a second motion to extend the discovery

deadline and the deadline for filing Daubert motions. The Court does not ordinarily

entertain successive motions particularly where the facts and law in the second motion



                                             -4-
could and should have been included in the original motion. Therefore, the Court would

ordinarily deny the second motion to extend deadlines. But, if the case goes to trial, then

Defendants’ cross-examination of Plaintiff’s experts could be especially painful the jury

and district judge. So, solely out of concern for their welfare the Court will GRANT

Defendants through July 22, 2019 to depose Plaintiff’s experts. No Daubert motions will

be permitted and the depositions may not be used for dispositive motion purposes.

       DONE and ORDERED in Orlando, Florida on June 21, 2019.




Copies furnished to Counsel of Record




                                            -5-
